Dear Mr. Martin:
You requested the opinion of this office regarding a taxpayer's eligibility for a homestead exemption when the owner of the property gives the taxpayer a right of habitation or right of usufruct.  Prior Attorney General Opinions address the issue(s) you raise.
The homestead exemption is found in Article VII, § 20
of the Louisiana Constitution of 1974.  Article VII, § 20 of the Louisiana Constitution of 1974 provides in pertinent part:
     (1)  The bona fide homestead, consisting of a tract of land or two or more tracts of land with a residence on one tract and a field, pasture, or garden on the other tract or tracts, not exceeding one hundred sixty acres, building and appurtenances, whether rural or urban, owned and occupied by any person shall be exempt from state, parish, and special ad valorem taxes to the extent of seven thousand five hundred dollars of the assessed valuation.
Ownership for purposes of the homestead exemption has been interpreted to mean full ownership and not merely a usufruct. Thus, it is the opinion of this office that a usufructuary is not entitled to the homestead exemption as a usufructuary is not a full owner of the property.  This opinion is consistent with prior opinions of the Attorney General on this same issue.  See e.g., Op. Atty. Gen. No. 92-788 (March 26, 1993), which is enclosed for your review.
Likewise, a person who only has the right of habitation would not be entitled to the homestead exemption, as such a person would not be a full owner of the property.  See e.g. Op. Atty. Gen. No. 83-345 (April 26, 1983), a copy of which is attached hereto for your convenience.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: ELIZABETH K. HARRIS Assistant Attorney General
RPI:EKH:jv/0013u